{¶ 1} This cause is before the court upon the certification of a conflict by the Court of Appeals for the Eleventh Appellate District. The court determines that the conflict has been resolved by our recent decision in State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264.
{¶ 2} Because the court of appeals applied a criminal manifest-weight-of-the-evidence standard, the judgment of the court of appeals is reversed on the authority of State v. Wilson, and the cause is remanded to the court of appeals for application of the civil manifest-weight-of-the-evidence standard consistent with State v. Wilson.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., concurs in judgment only.
O’Connor, J., not participating.